Exhibit 10.1

AGREEMENT AND RELEASE

IT IS HEREBY AGREED by and between James G. Schuetzle (“Employee”) and Integral
Systems, Inc. (“ISI”), for the good and sufficient consideration set forth
below, as follows:

1. Employee’s employment will terminate by mutual agreement effective March 20,
2009 (the “date of separation”). Employee agrees to comply with ISI’s policies
and procedures and, as requested by ISI, to continue to work and to perform all
duties in a professional and satisfactory manner and to provide assistance in
the transition of Employee’s responsibilities through and including the date of
separation. Subject to Employee’s compliance with these conditions and the
remaining provisions of this Agreement and Release, ISI agrees:

(a) to employ Employee through the date of separation; and

(b) to pay to Employee the sum of $9,500, minus applicable withholdings and
deductions, within ten (10) business days following the Effective Date of this
Agreement and Release; and

(c) (i) to provide Employee with salary continuation on ISI’s regular payroll
schedule at Employee’s current salary rate, minus applicable withholdings and
deductions, from the date following the date of separation through and including
March 20, 2010 (the “Termination Coverage Period”), (ii) to pay any Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) premiums during the Termination
Coverage Period (or, if earlier, until COBRA coverage ends) for Employee and
Employee’s dependents if Employee (or, as applicable, Employee’s dependents)
elects COBRA coverage; and (iii) to pay all accrued but unused vacation time
through the date of separation; and

(d) to pay to Employee an annual bonus for the 2009 fiscal year, minus
applicable withholdings and deductions, prorated for the period of employment in
such fiscal year through the date of separation (provided, however, that such
bonus shall not be paid if ISI reasonably determines that Employee did not
substantially meet, to the extent obtainable, his bonus-related goals as of the
date of separation), with such bonus to be paid at the time at which other
similarly-situated ISI executives receive their bonus payments.

Employee’s benefits will be governed by applicable plan terms. For the avoidance
of doubt, with the exception of COBRA continuation coverage, Employee shall not
be eligible for benefits during the Termination Coverage Period. (Employee may
elect to continue health insurance coverage, following the date of separation at
Employee’s own expense, in accordance with the provisions of COBRA, regardless
of whether Employee enters into this Agreement and Release.) Employee’s
outstanding stock options that are vested immediately prior the date of
separation shall remain outstanding for ninety (90) days following the date of
separation, and shall be forfeited and cancelled if not exercised before such
90th day. Employee’s outstanding stock options that are not vested immediately
prior the date of separation shall be forfeited and cancelled as of the date of
separation and shall not be exercisable by Employee.

2. Employee acknowledges that, as of the date of Employee’s signing of this
Agreement and Release, Employee has sustained no injury or illness related in
any way to Employee’s employment with ISI for which a workers compensation claim
has not already been filed.

3. In return for ISI’s agreement to provide Employee with the consideration
referred to in Paragraph 1, Employee, for Employee and Employee’s heirs,
beneficiaries, devisees, privies, executors, administrators, attorneys,
representatives, and agents, and Employee’s and their assigns, successors and
predecessors, hereby releases and forever discharges ISI and its parents,
subsidiaries and affiliates, its and



--------------------------------------------------------------------------------

their officers, directors, employees, members, agents, attorneys and
representatives, and the predecessors, successors and assigns of each of the
foregoing (collectively, the “ISI Released Parties”) from any and all actions,
causes of action, suits, debts, claims, complaints, charges, contracts,
controversies, agreements, promises, damages, counterclaims, cross-claims,
claims for contribution and/or indemnity, claims for costs and/or attorneys’
fees, judgments and demands whatsoever, in law or equity, known or unknown,
Employee ever had, now has, or may have against the ISI Released Parties as of
the date of Employee’s signing of this Agreement and Release. This release
includes, but is not limited to, any claims alleging breach of express or
implied contract, wrongful discharge, constructive discharge, breach of an
implied covenant of good faith and fair dealing, negligent or intentional
infliction of emotional distress, negligent supervision or retention, violation
of the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Civil Rights Act of 1866, Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Maryland Civil Rights Law,
claims pursuant to any other federal, state or local law regarding
discrimination, harassment or retaliation based on age, race, sex, religion,
national origin, marital status, disability, sexual orientation or any other
unlawful basis or protected status or activity, and claims for alleged violation
of any other local, state or federal law, regulation, ordinance, public policy
or common-law duty having any bearing whatsoever upon the terms and conditions
of, and/or the cessation of Employee’s employment with and by ISI. This release
does not include claims that may not be released under applicable law and does
not include any claims related to the obligations of ISI under this Agreement
and Release.

ISI and its parents, subsidiaries and affiliates, and its and their
predecessors, successors and assigns, hereby release and forever discharges
Employee and Employee’s heirs, beneficiaries, devisees, privies, executors,
administrators, attorneys, representatives, and agents, and Employee’s and their
assigns, successors and predecessors (collectively, the “Employee Released
Parties”) from any and all actions, causes of action, suits, debts, claims,
complaints, charges, contracts, controversies, agreements, promises, damages,
counterclaims, cross-claims, claims for contribution and/or indemnity, claims
for costs and/or attorneys’ fees, judgments and demands whatsoever, in law or
equity, known or unknown, ISI ever had, now has, or may have against the
Employee Released Parties as of the date of ISI’s signing of this Agreement and
Release. This release does not include claims that may not be released under
applicable law and does not include any claims related to the obligations of
Employee under this Agreement and Release.

4. Employee agrees not only to release and discharge the ISI Released Parties
from any and all claims against the ISI Released Parties that Employee could
make on Employee’s own behalf, but also those which may have been or may be made
by any other person or organization on Employee’s behalf. Employee specifically
waives any right to become, and promises not to become, a member of any class in
a case in which any claim or claims are asserted against any of the ISI Released
Parties based on any acts or omissions occurring on or before the date of
Employee’s signing of this Agreement and Release. If Employee is asserted to be
a member of a class in a case against any of the ISI Released Parties based on
any acts or omissions occurring on or before the date of Employee’s signing of
this Agreement and Release, Employee shall immediately withdraw with prejudice
in writing from said class, if permitted by law to do so. Employee agrees that
Employee will not encourage or assist any person in filing or pursuing any
proceeding, action, charge, complaint, or claim against the ISI Released
Parties, except as required by law.

5. This Agreement and Release is not intended to interfere with Employee’s
exercise of any protected, nonwaivable right, including Employee’s right to file
a charge with the Equal Employment Opportunity Commission or other government
agency. By entering into this Agreement and Release, however, Employee
acknowledges that the consideration set forth herein is in full satisfaction and
is inclusive of any and all amounts, including but not limited to attorneys’
fees, to which Employee might be entitled or which may be claimed by Employee or
on Employee’s behalf against the ISI Released

 

2



--------------------------------------------------------------------------------

Parties and Employee is forever discharging the ISI Released Parties from any
liability to Employee for any acts or omissions occurring on or before the date
of Employee’s signing of this Agreement and Release.

6. Neither this Agreement and Release, nor anything contained herein, shall be
construed as an admission by the ISI Released Parties of any liability or
unlawful conduct whatsoever. The parties hereto agree and understand that the
consideration set forth in Paragraph 1 is in excess of that which ISI is
obligated to provide to Employee, and that it is provided solely in
consideration of Employee’s execution of this Agreement and Release. ISI and
Employee agree that the consideration set forth in Paragraph 1 is sufficient
consideration for the release being given by Employee in Paragraphs 3, 4 and 5,
and for Employee’s other promises herein.

7. Employee will direct all requests for references to ISI’s Human Resources
Department, which will confirm Employee’s job title, dates of employment and
Employee’s salary. Employee agrees to refrain from making statements that may
reasonably be construed as negative or in any manner disparaging of the ISI
Released Parties. ISI agrees that its senior executives will refrain from making
statements that may reasonably be construed as negative or in any manner
disparaging of the Employee.

8. Employee agrees not to use, disclose to others, or permit anyone access to
any of ISI’s trade secrets or confidential or proprietary information without
ISI’s express consent, and to return immediately to ISI all ISI property upon
termination of Employee’s employment. Employee shall not retain any copy or
other reproduction whatsoever of any ISI property after the termination of
Employee’s employment. Employee will also comply with the covenants in Section 5
of Employee’s Employment Agreement dated as of December 5, 2007 (the “Employment
Agreement”) and in the Confidentiality Agreement dated as of January 4, 2007
(the “Confidentiality Agreement”).

9. Following the date of separation, Employee agrees to provide such assistance
and consulting services as ISI may reasonably request, provided that, if such
assistance is requested after March 20, 2010, ISI provides reasonable
compensation to Employee for time and expenses incurred in providing such
assistance to ISI.

10. Each party shall bear its own costs and attorneys’ fees, if any, incurred in
connection with this Agreement and Release.

11. This Agreement and Release contains the full agreement of the parties and
may not be modified, altered, changed or terminated except upon the express
prior written consent of ISI and Employee or their authorized agents. It
expressly supersedes all prior agreements and understandings between the parties
with respect to its subject matter, including but not limited to the Employment
Agreement (other than the covenants applicable to Employee in Section 5
thereunder), but excluding the Confidentiality Agreement.

12. Employee acknowledges and agrees that: (a) no promise or inducement for this
Agreement and Release has been made except as set forth in this Agreement and
Release; (b) this Agreement and Release is executed by Employee without reliance
upon any statement or representation by ISI except as set forth herein;
(c) Employee is legally competent to execute this Agreement and Release and to
accept full responsibility therefore; (d) Employee has been given twenty-one
(21) days within which to consider this Agreement and Release; (e) Employee has
used all or as much of that twenty-one (21) day period as Employee deemed
necessary to consider fully this Agreement and Release and, if Employee has not
used the entire twenty-one (21) day period, Employee waives that period not
used; (f) Employee has read and fully understands the meaning of each provision
of this Agreement and Release; (g) ISI has advised Employee to consult with an
attorney concerning this Agreement and

 

3



--------------------------------------------------------------------------------

Release; (h) Employee freely and voluntarily enters into this Agreement and
Release; and (i) no fact, evidence, event, or transaction currently unknown to
Employee but which may hereafter become known to Employee shall affect in any
manner the final and unconditional nature of the release stated above.

13. This Agreement and Release shall become effective and enforceable on the
eighth (8th) day following execution hereof by Employee (the “Effective Date”)
unless Employee revokes it by so advising ISI in writing received by R. Miller
Adams, General Counsel, at ISI’s offices at 5000 Philadelphia Way, Lanham,
Maryland 20706 before the end of the seventh (7th) day after its execution by
Employee.

14. ISI and Employee agree that any dispute arising under or relating in any way
to this Agreement and Release will be submitted to arbitration in Baltimore,
Maryland, in front of a single arbitrator, in accordance with the then-current
employment dispute resolution rules of the American Arbitration Association, as
the exclusive remedy for such dispute, except that ISI reserves the right to
seek preliminary or injunctive relief and/or appropriate equitable relief in a
court of competent jurisdiction for violations by Employee of Paragraphs 7 or 8
of this Agreement and Release. ISI and Employee agree that such arbitration will
be confidential except that the parties may discuss the arbitration if required
by law or as reasonably necessary to prosecute or defend the arbitration or to
enforce any decision in such arbitration. Any damages awarded in such
arbitration shall be limited to the contract measure of damages, and shall not
include punitive damages. Each party shall be responsible for its own attorneys’
fees and costs associated with such arbitration, except that, to the extent
permitted by law, the cost of the arbitration (such as the Arbitrator’s fee)
shall be shared equally between ISI and Employee.

15. This Agreement and Release shall be governed by and construed in accordance
with the laws of the State of Maryland.

16. The waiver by any party of a breach of any provision herein shall not
operate or be construed as a waiver of any subsequent breach by any party.

17. The provisions of this agreement are severable. Should any provision herein
be declared invalid by a court or arbitrator of competent jurisdiction, the
remainder of the agreement will continue in force, and the parties agree to
renegotiate the invalidated provision in good faith to accomplish its objective
to the extent permitted by law.

18. This Agreement and Release may be signed in counterparts, and each
counterpart shall be considered an original agreement for all purposes.

19. This Agreement and Release shall be binding upon and inure to the parties’
respective successors, assigns, heirs and personal representatives.

IN WITNESS WHEREOF, the parties have hereunto set their hands.

 

/s/    James G. Schuetzle

   

/s/    William M. Bambarger, Jr.

James G. Schuetzle     For Integral Systems, Inc. 3/19/09     3/20/09 Date    
Date

 

4